Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 2-21 are currently pending and are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 61,114,434.  Thus, the priority date of the instant invention is November 13th, 2008.  

							IDS

	The information disclosure statement (IDS) submitted on 03/02/21 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-16 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,7, 9-10, 15, 19, and 21 of U.S. Patent No. 8,546,409 (hereinafter Giese US Patent No. ‘409).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating solid tumors comprising administering to a subject in need thereof a compound of formula A.  The claimed invention and U.S. Patent Giese ‘409 are rendered obvious over another as the claimed invention teaches a broad genus of compound of formula (A) whereas Giese ‘409 teaches a subgenus of formula (II”) which is encompassed by formula (A).  Thus, the aforementioned claims of the instant application are substantially overlapping in 

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  Status

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 10, 12, 14, and 16-21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating breast cancer and ovarian cancer comprising a compound of formula (A), does not reasonably provide enablement for treating every single solid tumor in existence with said compounds of formula (A).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating a solid tumor, comprising administering to a subject in need of such treatment an effective amount of a compound of formula (A) or a pharmaceutically acceptable salt thereof; and optionally a pharmaceutically acceptable excipient.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single solid tumor in existence with said compound of formula (A).   

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating a solid tumor, comprising administering to a subject in need of such treatment an effective amount of a compound of formula (A) or a pharmaceutically acceptable salt thereof; and optionally a pharmaceutically acceptable excipient. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while Applicant demonstrated treatment of breast cancer cells and ovarian cancer cells, nowhere in the specification did applicant demonstrate treatment of a variety of solid tumors or every single solid tumor being claimed by applicant.  Moreover, given that different solid tumors possess contrasting mechanism of action and divergent etiology, the examiner maintains that what is applicable to one cancer is not necessarily applicable to every other solid tumor.  For example, glioblastoma is a solid tumor that is well known in the art to be aggressive and refractory to treatment and yet applicant has failed to demonstrate treatment of such solid tumors.  Likewise metastatic breast cancer is also known to be recalcitrant to treatments and well known to be aggressive and yet applicant failed to demonstrate treatment of such subtypes of breast cancers.  Consequently, the examiner maintains that because applicant has yet to demonstrate treatment of a variety of solid tumors, the breath of the claims are yet to be fully 
		
	
2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single solid tumor”. While such “treatment” might theoretically be possible for some solid tumors such as ovarian and breast cancer, as a practical matter it is nearly impossible to achieve a treatment for all possible solid tumors with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of the compounds of formula (A) in treating every single solid tumors and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating every single solid tumor or cancer, other than the use of compound I in treating ovarian and breast cancer. The latter is corroborated by the working examples in figures 6-7 and 10.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to glioblastoma, for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of formula (A) could be predictably used for the treatment of all solid tumors as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2-16 and 19-21 are rejected under 35 U.S.C. 103(a) as being obvious over Fowler et al. (U.S. 7,932,260 B2, cited by applicant and filed on an IDS 1449) in view of Levine et al. (Clin. Cancer Res., 2005, Vol. 11, No. 8, pgs. 2875-2878).
  
Fowler et al. teach quinazolinones as inhibitors of human PI3K and methods of treating diseases mediated by PI3K delta activity including cancer (see abstract, col. 6, lines 66-67; and col. 7, lines 60-67). Additionally, Fowler et al. teach the use of the compounds as a racemic mixture or a specific enantiomer wherein the S-enantiomer is preferred (see col. 11, lines 33-37 and col. 18, lines 1-16).  In particular, Fowler et al. teach compounds of formula (II) wherein R1-R4 and R6 are H; n is 0 or 1 wherein R8 is halogen; R5 is a C1-C2 alkyl; and Z is N-R7 wherein R7 is H (see col. 5, lines 59-67 and col. 6, lines 1-42).  Additionally, Fowler et al. teach administration to a mammal, 
     
    PNG
    media_image1.png
    315
    353
    media_image1.png
    Greyscale
 			 
    PNG
    media_image2.png
    318
    297
    media_image2.png
    Greyscale
.
 Fowler et al. do not specifically teach treatment of breast and/or ovarian cancer.  Additionally, Fowler et al. do not teach treatment of metastatic breast cancer.  Moreover, Fowler et al. do not teach treatment of subjects that are refractory to chemotherapy treatment or in relapse after chemotherapy.

Levine et al. teach that PIC3K pathway is often mutated in ovarian and breast cancers resulting in increased cell proliferation, survival, and motility (i.e. metastasis) (see abstract).  Importantly, Levine et al. demonstrated mutations in Pi3K genes play an oncogenic role in many ovarian and breast cancer cases (see abstract and figure 1).  Thus, Levine et al. teach that the common activation of the PI3K-AKT pathway in 

Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the compound of Fowler et al. to treat breast cancer and ovarian cancer since Fowler teaches that the compound of the invention are effective PI3K inhibitors and useful in treating cancer and in view of Levine et al. who teach that PI3K pathway is over-activated in ovarian and breast cancer and thus pharmacological targets would be useful.  Moreover, one skilled in the art would have found it obvious to treat metastatic breast cancer and subjects recalcitrant to chemotherapy since Levine et al. teach that PI3K is involved in metastasis and in light of Fowler who teaches that the compounds of the invention are useful as PI3K in inhibitors.  Thus, given the teachings of Fowler and Levine, one of ordinary skill would have been motivated to formulate the compound of Fowler to treat both breast and ovarian cancers with the reasonable expectation of providing a successful method of treating both breast and ovarian cancer and effective in inhibiting PI3K.

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being obvious over Fowler et al. (U.S. 7,932,260 B2, cited by applicant and filed on an IDS 1449) in view of Levine et al. (Clin. Cancer Res., 2005, Vol. 11, No. 8, pgs. 2875-2878) as applied to claims 2-16 and 19-21 and in further view of Boccadoro et al. (Cancer Cell Int., 2005, Vol. 5, No. 18, pgs. 1-9, cited by Applicant and filed on an IDS 1449).


	Boccadoro et al. teach that bortezomib is a highly effective proteasome inhibitor that is indicated for treatment of various tumors including breast cancer wherein bortezomib has been found to reduce the number of breast metastases (see abstract and pg. 4, right col.).  Importantly, Boccadoro et al. teach that administration of bortezomib resulted in decreased tumor growth, angiogenesis, and metastasis (see abstract).  Moreover, Boccadoro et al. teach that bortezomib has been shown to enhance anti-tumor properties and is suggested alone or in combination therapy with chemotherapy, radiation therapy, immunotherapy for treating solid tumors (see abstract). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize further add bortezomib to the regimen of Fowler et al. to treat breast cancer since Fowler teaches that the compound of the invention are effective PI3K inhibitors and useful in treating cancer and can be combined with other secondary active agents and in view of Levine et al. who teach that PI3K pathway is over-activated in ovarian and breast cancer and thus pharmacological targets would be useful and in light of Boccadoro et al. who teach that bortezomib is effective in treating various cancers including breast cancer.  Thus, given the teachings of Fowler, Levine, and Boccadoro, one of ordinary skill would have been motivated to formulate the compound of Fowler and further add bortezomib to treat both breast and ovarian 

Conclusion
Claims are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/08/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.